Exhibit 10.1

EXHIBIT A1

COMMITMENTS

         
Bank
  Maximum Amount
 
       
Bank of America, N. A.
  $ 110,000,000  
KeyBank National Association
  $ 85,000,000  
National City Bank
  $ 85,000,000  
Wachovia Bank National Association
  $ 60,000,000  
U.S. Bank National Association
  $ 50,000,000  
Fifth Third Bank
  $ 50,000,000  
Manufacturers and Traders Trust Company
  $ 50,000,000  
The Huntington National Bank
  $ 50,000,000  
RBS Citizens, National Association, successor by merger to Charter One Bank,
N.A.
  $ 50,000,000  
Bank of Montreal
  $ 35,000,000  
Bank of New York
  $ 35,000,000  
Calyon New York Branch
  $ 35,000,000  
Comerica Bank
  $ 30,000,000  
First Merit Bank
  $ 25,000,000  
 
       
TOTAL
  $ 750,000,000  



1   Revised as of December 20, 2007 and further revised as of January 31, 2008

